                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LATANYA TAYLOR,                                   Case No. 18-cv-04093-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING STIPULATION
                                                 v.                                        OF DISMISSAL WITH PREJUDICE OF
                                   9
                                                                                           ENTIRE ACTION
                                  10     M/V CAP AVATELE, et al.,
                                                                                           Re: Dkt. No. 24
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 19, 2019, all parties in the above-captioned action filed a stipulation to

                                  14   dismiss, with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Dkt. No. 24.

                                  15   Having reviewed the stipulation, IT IS HEREBY ORDERED that this case is dismissed with

                                  16   prejudice. The Clerk shall close the case and vacate all hearings.

                                  17

                                  18   Dated: November 27, 2019

                                  19

                                  20
                                                                                                   William H. Orrick
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
